NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 1/14/2022, wherein Claim 1 was amended Claim 7 was cancelled and claims 8-18 were added. The Claim 1 objection has been withdrawn. The 112(b) rejection made to Claim 7 in the previous office action have been withdrawn, in view of the cancelled claim.
Allowable Subject Matter
Claim 1 is allowed after the amendments. Claims 2-6 and 8-18 are allowed based on their dependency of allowable claim 1.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 the closes prior art of Cheng (US 8,808,095) presented in the previous Office Action does not teach, suggest nor discloses or make obvious a torque connector structure with a first body, a second body, a first drive member, a second drive member, a third drive member, a fourth drive member, an elastic member, a thorough hole and a plurality of pins wherein the first body has a first end provided with a first threaded portion and the first drive member being provided with a fourth threaded portion screwed wherein the first threaded portion and the third drive member extend through the first through hole of the second body and wherein the fourth drive member is being received in the receiving space and mounted on the third drive member wherein the fourth drive member is being provided with a plurality of second receiving grooves with the elastic member being biased elastically between the first drive member and the second drive member to push the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723